Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s response, filed 5/07/2021, to the Office action mailed 2/08/2021 (hereinafter “the previous Office action”) is acknowledged.  Applicant presented arguments in response to the Office action.  
 Claims 1, 9-12 and 17-24 are pending and are presently under consideration.
Applicant’s arguments have been fully considered but they are not persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed on 8/06/2021 is acknowledged and has been reviewed.

Claim Rejections - 35 USC § 103 – Maintained from Previous Office Action
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-12 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Deuschle et al. (WO 2013/037482 A1; previously cited), in view of Wang et al. (“N-myc Downstream-Regulated Gene 2 [NDRG2] Inhibits Human Cholangiocarcinoma Progression and Is Regulated by Leukemia Inhibitory Factor/MicroRNA-181c Negative Feedback Pathway”, Hepatology, 2016, Vol. 64(5), pp. 1606-1622; previously cited).

. 
    PNG
    media_image1.png
    128
    214
    media_image1.png
    Greyscale

Claims 19-21 further limit the administered amount of Compound 2 in claim 1 to 1-50 mg, 1-30 mg and 5-25 mg, respectively.
Claim 9 is drawn to the method of claim 1, wherein the FXR agonist is the glycine conjugate of Compound 2.  Claim 10 is drawn to the method of claim 1, wherein the FXR agonist is the taurine conjugate of Compound 2.  Claim 17 is drawn to the method of claim 1, wherein the FXR agonist is Compound 2.

Deuschle et al. teach that: 
NDRG2 is widely expressed in normal tissues and nonneoplastic cell lines. Suppression of NDRG2 expression has been observed in many human tumor types.
Conversely, elevated NDRG2 expression has been shown to correlate with beneficial prognoses for several malignancies including hepatocellular carcinoma, colorectal cancer, and breast cancer. Restoration of NDRG2 expression in malignant cells can suppress their invasive, metastatic, and angiogenic activities through inhibition of matrix metalloproteases.  Specifically, NDRG2 expression in tumor cells has been shown to suppress MMP-2 and CD24 expression.
Elevated MMP expression is observed in most human cancers and generally correlates with poor prognosis. Inhibitors of MMP activity have been tested in various experimental systems and shown some success in animal models of cancers.
Methods of inducing NDRG2 expression are provided herein through administering at least one FXR agonist. [See page 32, lines 20-32.] [Emphasis added.]

Wang et al. teach that NDRG2 inhibits human cholangiocarcinoma (CCA) progression.  See Title, Abstract, and page 1610.
Deuschle et al. claim the use of an FXR agonist for inducing the expression of NDRG2 in cells of a patient (in claim 1), “thereby preventing or reducing neoplastic transformation, growth, metastasis and angiogenesis in the context of cancer or precancerogenic lesions” (in claim 2).  Deuschle et al. disclose (at claims 4-6) administration to a patient a therapeutically effective amount of at least one FXR agonist in a pharmaceutical formulation for the treatment of, inter alia, cholangiocarcinoma in the patient.  The FXR agonist is preferably selected from 6-ethyl-CDCA [chendeoxycholic acid] or a taurine- or glycine-conjugated 6-ethyl CDCA.  6-ethyl-CDCA is instant Compound 2 (see the instant specification, page 9, lines 10-13; and claim 6).
The teachings of Wang et al. provide further motivation to one of ordinary skill to administer an FXR agonist, such as 6-ethyl-CDCA, to induce NDRG2 in patients for the treatment of cholangiocarcinoma.  
Deuschle et al. teach (at line 13, page 14, through line 13, page 15) that: 
per day.  Pharmaceutical dosage unit forms are prepared to provide from about 1 mg to about 1000 mg, such as from about 10 to about 500 mg of the active agent or a combination of agents per dosage unit form.  The active agent may be administered at once, or may be divided into a number of smaller doses to be administered at intervals of time. It is understood that the precise dosage and duration of treatment is a function of the tumor being treated and may be determined empirically using known testing protocols or by extrapolation from in vivo or in vitro test data. It is to be noted that concentrations and dosage values may also vary with the severity of the condition to be alleviated. It is to be further understood that for any particular subject, specific dosage regimens should be adjusted over time according to the individual need and the professional judgment of the person administering or supervising the administration of the compositions, and that the concentration ranges set forth herein are exemplary only and are not intended to limit the scope or practice of the claimed methods. [Emphasis added.]

With respect to claimed dosage ranges of the active agents in the instant methods, it is not inventive to discover the optimum or workable ranges by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) and MPEP 2144.05(11).  
In view of the above teachings of Deuschle et al. (e.g., the therapeutically effective serum concentration range and dosage of the disclosed FXR agonists, and the determination of precise dosage being determined empirically using known testing in vivo or in vitro test data), as well as a lack of a showing by the instant specification of the criticality of the instantly claimed dosage amount, a determination of an effective amount of the instantly claimed compound for treating cholangiocarcinoma would have been well within the skill of one of ordinary skill in the art.
Instant claim 12 is directed to a method of treating or preventing cholangiocarcinoma in a subject in need thereof comprising, administering to the subject a pharmaceutical composition comprising an FXR agonist in an amount of 1-100 mg daily, wherein the FXR agonist is Compound 2, or a pharmaceutically acceptable salt or amino acid conjugate thereof and a pharmaceutically acceptable excipient.  Claims 22-24 further limit the administer amount of Compound 2 in claim 12 to 1-50 mg, 1-30 mg and 5-25 mg, respectively.  See the above discussion with regard to dosage amounts recited by claims and 19-21.
Although the claims of Deuschle et al. recite the FXR compounds are administered as a pharmaceutical formulation, the inclusion of a pharmaceutically acceptable excipient is not recited.  However, Deuschle et al. teach that the FXR agonists are formulated into pharmaceutical composition “using techniques and procedures well known in the art … In the compositions, effective concentrations of one or more FXR agonists or pharmaceutically acceptable derivatives is (are) mixed with a suitable pharmaceutical carrier or vehicle [i.e., excipient].”  See page 14, lines 1-9.  For example, at lines 8-20, Deuschle et al. teach “[d]osage forms or compositions containing active agent in the range of 0.005% to 100% with the balance made up from non-toxic carrier may be prepared. For oral administration, a pharmaceutically 
Instant claim 11 is drawn to the method of claim 1, wherein the FXR agonist is the sarcosine conjugate of Compound 2.  
Although Deuschle et al. teach a taurine- or glycine-conjugated 6-ethyl CDCA (instant Compound 2), it does not teach a sarcosine conjugate of 6-ethyl CDCA.  However, such would be obvious because sarcosine differs from glycine by the presence of a methyl group at the nitrogen of the sarcosine molecule, which is absent in glycine. Sarcosine is also known as “N-methylglycine”. The artisan would have been motivated to make the sarcosine conjugate because of the expectation that it would have similar properties to the compounds of the glycine conjugate. The interchangeability of hydrogen and methyl generally creates a case of prima facie obviousness. See In Re Herr 134 USPQ 176 (C.C.P.A. 1962), finding the presence of a methyl group failing to create a patentable distinction over the prior art.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of .

Response to Arguments
Applicant's arguments filed 5/07/2021 have been fully considered but they are not persuasive.  Applicant argues that “[a] skilled artisan after reading Deuschle and Wang in their entirety could not have reasonably expected that any FXR agonist would reduce cancer growth [emphasis by Applicant]. Deuschle describes reduced NDRG2 expression in hepatocellular cancer (HCC), and postulates treatment of cancer by inducing NDRG2 expression through FXR activation with an FXR agonist. Wang merely describes that CCA exhibited decreased levels of NDRG2, but makes no mention of any FXR agonist, any FXR-related mechanism regulating cholangiocarcinogenesis, let alone increasing NDRG2 levels with an FXR agonist.”  
The Examiner respectfully disagrees.  Wang et al. was presented for its teaching that NDRG2 inhibits human cholangiocarcinoma (CCA) progression and to provide further motivation to one of ordinary skill to administer an FXR agonist, such as 6-ethyl-CDCA, to induce NDRG2 in patients for the treatment of cholangiocarcinoma, as taught by Deuschle et al.  
Applicant presents from Deuschle et al. (page 6, lines 17-22 and 23-25; additionally, FIG 7) the following:

    PNG
    media_image2.png
    428
    534
    media_image2.png
    Greyscale
.
Applicant asserts that: 
“As clearly indicated in the paragraphs and FIG. 7 from Deuschle above, an FXR agonist, i.e., Px20350, fails to inhibit the growth of SK-Hep-1, which is a HCC cell. That is, according to Deuschle not any FXR agonist could be used to treat cancer, such as HCC. Importantly, Deuschle also shows that Px20350 could impact the cell growth only when combined with overexpression of FXR through transfecting SK-Hep-1 cells with the FXR gene. Those transfected SK-Hep-1 cells (i.e., SK-GI-18 cells) expressed a significantly elevated level of FXR, and are completely different from SK-Hep-1 cells, which “do express rather low levels of FXR” according to Deuschle. In other words, SK-GI-18 cannot be considered a HCC cell and its growth inhibition by Px20350 cannot be regarded as evidence to support treatment of cancer by an FXR agonist. As such, considering the entire disclosure of Deuschle and Wang, such as the paragraphs and figure above from Deuschle, a 

The Examiner respectfully disagrees.  While the Examiner acknowledges the in vitro cell assay of Deuschle et al. (at page 6) fails to demonstrate a reduction in rate of SK-Hep-1 cell growth, Deuschle et al., at page 7, lines 8-20, describe the following in vivo assay:
SK-Hep1 cells, orthotopically transplanted into the livers of immunodeficient nude mice do aggressively form primary tumors in the liver and metastases primarily in lymph nodes during a 56 day period (FIG.10A). Treatment by daily oral gavage with Sorafenib (100mg/kg/d}, a pan Receptor Tyrosine Kinase Inhibitor clinically approved for late stage unresectable hepatocellular carcinoma, did reduce growth of SK-Hep-1 tumor cells in the primary tumor and metastases sites. Likewise, oral gavaging either one of two non-steroidal FXR agonists Px20606 and Px21256 at 10mg/kg/d did also significantly reduce primary tumor growth and metastases in lymph nodes (FIG-10A).

SK-Gl-18 cells that overexpress human FXR do form primary tumors and metastases with a slightly reduced rate. Sorafenib treatment did reduce tumor growth and metastases as efficient as with SK-Hep-1 cells. Primary tumors and also metastases induced with orthotopically implanted SK-Gl-18 cells were even more efficiently suppressed in growth after gavaging Px20606 or Px21256 (each at 10 mg/kg/d, FIG.10B).  [Emphasis added].

Applicant further argues that the instantly claimed compound (i.e., OCA; 6-ECDCA) is “four times less potent than Px20350 in inducing NDRG2, which according et al. teach that the FXR agonists Px20350, 6-ECDCA and CDCA induce NDRG2 with different potencies (EC50’s for Px20350, 6-ECDCA and CDCA are 0.7, 0.28 and 33 µM respectively).]  “Thus, a skilled artisan would have had much less expectation of success for using OCA to induce NDRG2 for the treatment of cancer, such as HCC, even less so CCA, especially since neither Deuschle nor Wang offers any evidence that FXR agonists would inhibit the growth of CCA cells.”
The Examiner respectfully disagrees.  Deuschle et al. teach that “The expression of NDRG2 mRNA was upregulated by the non-steroidal FXR agonist Px20350 in a dose dependent fashion in HepG2 cells (FIG. 5A). This upregulation was [more] pronounced when stably expressing human FXR in the stable HepG2 derivative HepG2-FXR5 (FIG. 5A). In HepG2-FXR5 cells, NDRG2 mRNA was also upregulated by the synthetic steroidal FXR agonist 6-ECDCA and with a lower potency by the natural bile acid CDCA (FIG. 5B potencies are: Px20350 EC50 66 nM, 6-EDCA 280 nM CDCA 33 μM).  One of ordinary skill would have found it obvious to try each of the FXR agonists taught by Deuschle et al. because of the limited number of choices and the likelihood of differing properties of each agonist (such as, the pharmacokinetics, pharmacodynamics and side effects of each agent).  Furthermore, Applicant is directed to MPEP 2123 II Nonpreferred And Alternative Embodiments Constitute Prior Art which states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but Winner Int'l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 (Fed. Cir. 2000)

Conclusion
Claims 1, 9-12 and 17-24 are rejected.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629    

/SAVITHA M RAO/Primary Examiner, Art Unit 1629